Case 3:18-cv-00151-RGJ-CHL Document 392 Filed 12/12/19 Page 1 of 3 PagelD #: 9817

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF KENTUCKY

LOUISVILLE DIVISION
B.L.
PLAINTIFF ) CASE NO. 3:18-CV-000151-RGJ
) SENIOR ACTION
VS. )
) CONSOLIDATED WITH
)
) CASE NO. 3:18-CV-000152-RGJ
BRADLEY SCHUHMANN et al )
DEFENDANTS ) CASE NO. 3:18-CV-000153-RGJ
) CASE NO. 3:18-CV-000157-RGJ
) CASE NO. 3:18-CV-000176-RGJ
) CASE NO. 3:18-CV-000306-RGJ
NOTICE OF SERVICE

wok ok RR RR RR

The Defendant, Casey Scott, by counsel, hereby gives notice to the Court that it has
served Answers to Interrogatories and Responses to Request for Production of Documents
propounded by Plaintiff on all parties of this matter, this 12" day of December, 2019.

DILBECK & MYERS, PLLC

/s/ James P. Dilbeck

JAMES P. DILBECK

8005 Lyndon Centre Way, Suite 201
Louisville, Kentucky 40222

(502) 595-6500

CERTIFICATE OF SERVICE

I hereby certify that on December 12, 2019, I electronically filed the foregoing with the
Clerk of the Court by using CMT/ECF system which will send a notice of electronic filing to all
counsel of record.

Tad Thomas

Lindsay Cordes

Thomas Law Offices

9418 Norton Commons Blvd., Suite 200

 
Case 3:18-cv-00151-RGJ-CHL Document 392 Filed 12/12/19

Louisville, KY 40059
tad(@thomaslawoffices.com
Lindsay.cordes@thomaslawoffices.com
serviceofprocess(@thomaslawoffice.com

 

 

Ken Bohnert

Ted Lasley

Conliffe Sandmann & Sullivan PLLC
Waterfront Plaza

325 W. Main Street, Suite 2000
Louisville, KY 40202
kbohnert@cssattorneys.com
tlasley@cssattorneys.com

 

 

Kent Wicker

William H. Brammel, Jr.

DRESSMAN BENSINGER LAVELLE PSC
321 West Main Street, Suite 2100
Louisville, KY 40202

kwicker@dbllaw.com
kcampbell@dbllaw.com
bbrammell@dbllaw.com

Peter Ervin

Annale Taylor

Jefferson County Attorney

600 W. Jefferson Street
Louisville, KY 40202
peter.ervin@louisvilleky.gov
annale.taylor@louisvilleky.gov

 

Robert M. Connolly

J. Brittany Cross Carlson

Marc Murphy

Stites and Harbison PLLC

400 W. Market Street, Suite 1800
Louisville, KY 40202

rconnolly@stites.com
bearlson@stites.com
mmurphy(@stites.com

Carol Petitt

Adam Fuller

Vaughn Petitt Legal Group PLLC
7600 W. Highway 146, Suite 100
Peewee Valley, KY 40056

Page 2 of 3 PagelD #: 9818

 
Case 3:18-cv-00151-RGJ-CHL Document 392 Filed 12/12/19 Page 3 of 3 PagelD #: 9819

epetitt(@vplegalegroup.com
atfuler@vplegalgroup.com

 

Lee Sitlinger

Kelly Rowan

320 Whittington Parkway, Suite 304
Louisville, Kentucky 40222
lsitlinger@smtlawoffice.com
krowan@smtlawoffice.com

 

Darryl Durham

James Gray

Weber & Rose

471 W. Main Street, Suite 400
Louisville, KY 40202
ddurham@weberandrose.com

igray(@weberrose.com

Joseph Klausing

O’Bryan Brown & Towner, PLLC
401 South Fourth Street, Suite 2200
Louisville, Kentucky 40202
kklausingj@obtlaw.com

Jeffrey Phillips

One Paragon Centre, Suite 300
2525 Harrodsburg Road
Lexington, Kentucky 40504

Jeff. phillips@steptoe-johnson.com

/s/ James P. Dilbeck
JAMES P. DILBECK

 
